Proceeding pursuant to CPLR article 78 purportedly in the nature of mandamus, inter alia, to dismiss Queens County Indictment No. 4701/ 94.
Application by the petitioner for poor person relief.
Motion by the respondent to dismiss the proceeding.
Ordered that application is granted; and it is further,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements, without prejudice to the petitioner seeking relief pursuant to CPLR article 70.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
The dismissal of the proceeding is without prejudice to the petitioner seeking relief pursuant to CPLR article 70.
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.